NUMBER 13-11-00018-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                            IN RE JENNIFER FLORES-LAMB


                           On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

                    Before Justices Garza, Benavides, and Vela
                        Per Curiam Memorandum Opinion1

        By “Emergency Petition for Writ of Mandamus,” Jennifer Flores-Lamb seeks to

compel the trial court2 to set aside an “Order on Petitioner’s Request for Rule 13

Sanctions for Filing Groundless Pleadings” rendered on October 14, 2010, and further



        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2
           The order at issue was signed by the Honorable William Adams, presiding judge of the County
Court At Law of Aransas County, Texas. According to the allegations in the petition for writ of
mandamus, Judge Adams recused himself from further participation in this case following entry of this
order. The case was subsequently assigned to be heard by the Honorable Dick Alcala. According to the
relator, “Judge Alcala has declined to disrupt orders made by Judge William Adams (at least not until after
the January 31, 2011 trial).”
seeks to compel the trial court to acknowledge the “relevance” of a witness’s medical

history.

        Mandamus is an extraordinary remedy that issues only if the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Sw. Bell

Tel. Co., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). The heavy burden of

establishing an abuse of discretion and an inadequate appellate remedy is on the party

resisting discovery.   In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). A trial court commits a clear abuse of discretion when its action is “so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law.” Id.

(quoting CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996)). It is the relator’s burden

to provide this Court with a sufficient record to establish the right to mandamus relief.

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992); In re Pilgrim’s Pride Corp., 187
S.W.3d 197, 198-99 (Tex. App.–Texarkana 2006, orig. proceeding); see TEX. R. APP. P.

52.3.

        The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown herself entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).



                                                             PER CURIAM


Delivered and filed the
13th day of January, 2011.




                                               2